UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1673


ATENAS VIOLETA CATALINA RAMIREZ-VISCARRA; A.K.M.R.,

                    Petitioner,

             v.

MATTHEW G. WHITAKER, Acting Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: December 12, 2018                                      Decided: January 7, 2019


Before GREGORY, Chief Judge, MOTZ and FLOYD, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Marc Seguinót, SEGUINÓT & ASSOCIATES, PC, Fairfax, Virginia, for Petitioner.
Joseph H. Hunt, Assistant Attorney General, Derek C. Julius, Assistant Director, Elizabeth
K. Fitzgerald-Sambou, Office of Immigration Litigation, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Atenas Violeta Catalina Ramirez-Viscarra and her minor daughter, natives and

citizens of El Salvador, petition for review of an order of the Board of Immigration Appeals

(Board) denying their motion for sua sponte reopening. We lack jurisdiction to review the

Board’s refusal to exercise its sua sponte authority to reopen and, therefore, dismiss the

petition for review. See Lawrence v. Lynch, 826 F.3d 198, 206-07 (4th Cir. 2016);

Mosere v. Mukasey, 552 F.3d 397, 400-01 (4th Cir. 2009) (collecting cases). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                   PETITION DISMISSED




                                             2